      Case 3:16-cv-00023-DHB-BKE Document 156 Filed 10/26/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                  DUBLIN DIVISION                    U.S.Ukii                     i

                                                                           !!                \f
                                                                                .O i     I

                                           •k
ESTATE OF DAVID HOOKS, by
Teresa Pope Hooks,
                                           k
                                                                     im OCi 2b P 2: 30
                                           k
Administratrix,
                                           k


                                           k
        Plaintiff,                                                                      ■ GA.

                                           k
              V.                                            CV   316-023
                                           k


                                           k
CHRISTOPHER BREWER,
                                           k

                                           *
        Defendant.




                                      ORDER



        Pending    before   the   Court   is    Defendant   Christopher         Brewer's

motion to stay.       {Doc. No. 155.}      Defendant seeks a stay of the case

pending the final outcome of his anticipated appeal to the United

States Supreme Court.        Upon consideration, the motion is GRANTED and

this case is STAYED pending the resolution of Defendant's petition

for    certiorari.     IT IS FURTHER ORDERED       that    Defendant shall file               a


notice with the Court within fourteen (14) days of the Supreme Court's

ruling.

        ORDER ENTERED at Augusta, Georgia,          this           day of October,

2020.




                                                UNITED STATES    DISTRICT       JUDGE
